IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

SCOTTIE D. LOWE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-1554

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 4, 2017.

An appeal from an order of the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Scottie D. Lowe, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant Scottie D. Lowe filed a Florida Rule of Criminal Procedure

3.800(a) motion in which he argues that his original 2008 sentence for felony theft,

a third-degree felony, was illegal because the trial court sentenced him to 48
months of probation plus 18 months of inpatient treatment, which exceeded the

five-year statutory maximum for this offense. In his second claim he asserts he is

entitled to 254 days of jail credit.

          The record indicates that the trial court imposed inpatient treatment as a

condition of probation. See § 948.035, Fla. Stat. (2008) (allowing for imposition

of inpatient treatment as a condition of probation). This probationary condition did

not extend the 48-month term of probation, and thus this claim is meritless.

          As to the second claim, Appellant asserts he was entitled to 254 days of jail

credit.     He needed to raise this claim pursuant to Florida Rule of Criminal

Procedure 3.801, which affords a defendant a one-year period, measured from the

date the sentence becomes final, in which to raise a jail credit claim. See Fla. R.

Crim. P. 3.801(b). Appellant’s sentence became final when this Court issued its

mandate in the direct appeal, 1D13-4567, on June 2, 2015. Appellant filed the

instant motion on January 22, 2016, and therefore his jail credit claim was timely

under rule 3.801.

          In response to this Court’s show cause order, the state replied that it could

not show cause as to why Appellant should not be afforded the opportunity to file a

facially sufficient rule 3.801 motion. We therefore affirm this appeal but without




                                            2
prejudice to Appellant filing a rule 3.801 motion within 60 days, * raising the claim

of entitlement to the 254 days of jail credit.

      AFFIRMED.

WOLF, RAY, and MAKAR, JJ., CONCUR.




*
  Subsection (e) of rule 3.801 incorporates five subsections of rule 3.850. One of
those subsections, 3.850(f)(2), allows for the filing of an amended motion within
60 days when a defendant submits a timely but facially insufficient motion.
                                         3